Citation Nr: 0100670	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 123	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



REMAND

The veteran had active military service from April 1942 to 
January 1946.  He is deceased, and the appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
which denied service connection for the cause of the 
veteran's death on the basis that the claim was not well 
grounded.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the claims are remanded to the RO 
for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim.  In this regard, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  After the foregoing, the RO should 
review, on the merits, the claim for 
service connection for the cause of the 
veteran's death.  If the determination is 
adverse to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



